Citation Nr: 0028363	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1994.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which an increased evaluation for bilateral 
pes planus and entitlement to service connection for 
hypertension were denied.  


FINDINGS OF FACT

1.  Pes planus is currently manifested by chronic bilateral 
foot pain, decreased ankle jerk and decreased dorsiflexion 
with extension, good subtalar and mid tarsal motion, and 
normal toe motion, with no evidence of severe foot impairment 
as shown by characteristic callosities or marked deformity.

2.  Service medical records show elevated blood pressure 
readings in service.

3.  The post service medical evidence shows elevated blood 
pressure readings within one year after the veteran's 
separation from service, and cannot be disassociated from his 
period of active duty. 

4.  The post service medical evidence shows a diagnosis of 
hypertension within one year of the veteran's separation from 
service.

5.  The post service medical evidence shows that the veteran 
was placed on a low salt diet and medication, benazepril, 
within one year after separation from service.  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent have not been met for bilateral pes planus.  38 
U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
4.71(a), Diagnostic Code 5276 (1999).

2.  With the resolution of every reasonable doubt in the 
veteran's favor, hypertension was manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.307, 3.309, § 
4.104, Diagnostic Code 7101 (1997, 1999).

3.  Hypertension is presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. § 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Pes Planus

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) that is, the 
claim is plausible.  The Board notes that claim for an 
increased evaluation is generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records, which 
have not already been associated with the claims folder.  It 
is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him, mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1999).

In evaluating service-connected disability, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent, to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.2, 4.10 (1999).

VA outpatient treatment records, dated January 1995 to April 
1995, showed that the veteran was seen in podiatry.  Between 
March 1997 and October 1997 he complained of throbbing, 
nonradiating pain.  The bilateral flat foot deformity was 
found to be semi-rigid in nature with decreased ankle jerk 
and decreased dorsiflexion with extension.  The assessment 
was pes planus and plantar fasciitis.  

The VA examined the veteran in October 1997.  He came in 
walking with some discomfort and had on athletic shoes.  The 
veteran was able to walk in the tip toe and on his heels but 
with pain.  Examination of the feet revealed a moderate 
amount of flat feet; the tubercle of the navicula did not 
reach the supporting terrain but was definitely lower than 
normal.  He had range of motion of the ankles and they were 
equal on two sides of dorsiflexion 5 degrees.  Plantar 
flexion was 45 degrees, the veteran had good subtalar and mid 
tarsal motion, and motion of the toes were normal.  He had 
normal calluses under the metatarsal heads.  The August 1997 
X-rays revealed mild hallux valgus bilaterally and 
questionable mild pes planus bilaterally which would be 
better assessed with standing lateral views.  The clinical 
diagnosis was pars planus, moderate in intensity, residuals 
were moderate.  

VA outpatient treatment records, dated November 1997 to 
November 1998, showed that the veteran was seen for right 
heel and ankle pain and also noted pes planus deformity.  In 
March 1998 he complained of chronic fatigue in his feet and 
there was mild pain on palpation of plantar fascia.  The June 
1998 podiatry record showed that his pes planus was 
unresponsive to orthotics and the veteran was given a cane.  
In November 1998 he complained of painful feet and stated 
that there was no relief with the cane, orthotics, analgesic 
balm, arch supports or injection.  The assessment was 
bilateral pes planus and bilateral Achilles tendonitis.  The 
bilateral pes planus was recalcitrant to conservative care.  

The June 1998 Kaufmann Clinic report indicated flat feet 
bilaterally.  The examination of the feet showed no signs of 
abnormal weight bearing.  The veteran did not have any 
limited function of standing and walking with the exception 
of the use of a cane.  Examination of the feet did not show 
any signs of edema, instability or tenderness.  The veteran's 
posture was normal and no skin changes were noted.  The 
assessment for the condition of pes planus was that the 
veteran was symptomatic and had chronic pain in his feet.  He 
required a cane for ambulation and apparently lost his 
previous job because of the inability to bear weight 
effectively.  He reported constant pain with flare-up on 
standing, walking and driving.  The veteran was not taking 
any medication.  He could not shop, cook or push a lawn mower 
and had difficulty climbing stairs or gardening.  It was 
noted that he took out the trash.  Previously he worked in 
home improvement but was unemployed since May 1997.  

At the September 2000 Travel Board hearing the veteran 
testified that his feet would swell to the point where it 
hurt for him to take his foot out of his shoes and for him to 
walk.  He reported that he used a cane when his feet were 
swollen.  The veteran stated that when he stood too long, or 
walked for a long period of time his feet would start 
bothering him.  He indicated that he was given a cane to help 
him walk.  The veteran testified that the VA gave him special 
shoes and that those shoes kept his feet away from the 
concrete.  He reported that when he was close to the concrete 
his feet would hurt more so his special shoes had about 2 
inches of padding.  The veteran stated that he was fired from 
a couple of jobs because of his feet; he could not walk.  

He described numbness, spasms and cramps of the feet.  
Propping his feet up made them go numb, he would have to walk 
on them to get the feeling back.  When he would bend over to 
his knee his feet would go numb very quickly.  Driving would 
caused sharp pains in the bottom his feet.  While walking 
outside or sitting down his feet would become numb.  The 
veteran testified that the spasms or cramps would mainly come 
from the bottom of his feet under the toe area.  

The criteria for evaluation of flat feet are set forth in the 
Schedule in Diagnostic Code 5276.  Under those criteria, an 
evaluation of 10 percent disabling is provided for moderate 
foot impairment as shown by objective medical evidence of 
weight-bearing over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet, bilateral or unilateral.  The next highest, or 30 
percent evaluation is warranted for severe bilateral foot 
impairment as shown by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use.

Upon careful review of the record, the Board has concluded 
that the available medical evidence does not support the 
assignment of an evaluation in excess of 10 percent disabling 
for the veteran's service-connected bilateral pes planus.  
Specifically, a higher evaluations requires evidence of 
severe foot impairment, bilaterally, which is manifested by 
symptoms such as pronation/abduction, pain on manipulation 
and use, swelling on use, or characteristic callosities.  No 
swelling or callosities were noted on physical evaluation 
during the most recent VA examination or in the VA outpatient 
treatment records.  The June 1998 Kaufmann Clinic report 
indicated that there were no signs of abnormal weight 
bearing, edema, instability or tenderness or skin changes.  
There were no findings of a marked bilateral foot deformity 
characterized by pronation or abduction, nor was there other 
objective evidence indicative of a severe foot impairment, 
which would warrant the assignment of a higher evaluation.  
In the Board's view, therefore, the objective findings shown 
on VA examination and private examination do not 
substantially meet the criteria for an evaluation in excess 
of 10 percent disabling under Diagnostic Code 5276.

Although the VA outpatient treatment records and the Kaufmann 
Clinic report shows that the veteran used a cane, in the 
Board's view this finding is more consistent with the 
criteria provided for a 10 percent evaluation under 
Diagnostic Code 5276, in the absence of other symptomatology 
which would support a characterization of the veteran's pes 
planus as a severe foot impairment.

For the reasons stated above, therefore, the Board finds that 
the schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for pes planus.

II.  Hypertension

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

A review of the veteran's service medical records showed that 
in December 1992 his blood pressure readings were 133/100, 
120/90 and 142/98.  On the report of medical history, in 
February 1993, the veteran marked yes for high or low blood 
pressure.  He indicated that he was told that he had 
increased blood pressure.  On the February 1993 report of 
medical examination the only defect listed was pes planus.  

VA outpatient treatment records, dated September 1994 to 
November 1998, showed that the veteran was seen for 
hypertension.  In November 1994 the veteran's wife called 
complaining that he was having frequent nosebleeds.  On 
November 4, 1994 his blood pressure was 133/84 and the 
diagnostic impression was borderline blood pressure.  The 
veteran was placed on a low salt, low fat and high fiber 
diet.  Between November 2, 1994 and November 20, 1994 the 
veteran's blood pressure readings were as follows: 146/90, 
145/90, 157/90, 154/84, 151/86, 152/86, 167/84, 154/84, 
159/85, 154/84, 152/82, 145/96, 150/84, 157/80, 158/86, 
185/92, 151/93.  On November 29, 1994 his blood pressure was 
146/72 and the diagnoses included hypertension.  Benazepril, 
5 mg once daily, was prescribed and the veteran was to 
decrease the salt in his diet.

In January 1995 his blood pressure reading was 132/80 and the 
assessment was hypertension, controlled.  Benazepril was 
continued at 5 mg, but increased to twice daily and the low 
salt, law fat and high fiber diet was also continued.  The 
veteran's wife called complaining that he was having 
nosebleeds in April 1995.  In March, August and September 
1997 the assessment was hypertension controlled.  The 
assessment was controlled hypertension in March and October 
1998.  

The Southern Regional Medical Center records, dated May 1995, 
showed that the veteran was seen in the emergency department 
for complaints of chest pain.  Upon examination his vital 
signs were stable and afebrile.  His chest wall was not 
tender to palpation and the extremities were without swelling 
or edema.  The electrocardiogram revealed no acute changes 
and the chest X-ray was clear.  The impression was atypical 
chest pain.  

The June 1998 Kaufmann Clinic report revealed that the 
veteran's pulse was 72 and regular and his blood pressure was 
130/80.  The heart apex beat was normal; the rhythm was 
normal and heart sounds S1 and S2 were normal.  The diagnosis 
was atypical chest pain.  The examination did not show 
evidence of ischemic heart disease and an electrocardiogram 
showed sinus bradycardia, J. point elevated.  The chest X-ray 
was normal showing no acute process.  The veteran's blood 
pressure was well controlled on medication.  

At the September 2000 Travel Board hearing the veteran 
testified that while in service the medical center questioned 
him about his blood pressure from 1992 to 1994.  He reported 
that his symptoms were nosebleeds and headaches.  The veteran 
stated that he was given blood pressure medication while in 
service.  He indicated that he went to the VA Medical Center 
(VAMC) in Decatur, Georgia within three months after service 
for hypertension and that hypertension was diagnosed.  The 
veteran asserted that he was put on medication for high blood 
pressure while in service.  

Although there was no technical diagnosis of hypertension in 
service, regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service medical records showed 
elevated blood pressure readings in December 1992.  
Hypertension, is a chronic disease that may be presumed to 
have been incurred in service if it is manifested to a 
compensable degree within one year following the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The regulations pertaining to rating cardiovascular 
disorders, to include hypertension, were changed, effective 
January 12, 1998.  The United States Court of Appeals for 
Veterans Claims (the Court) has stated that where the law or 
regulation changes during the pendency of a case, the version 
most favorable to the veteran will generally be applied.  See 
West v. Brown, 7 Vet. App. 70 (1994); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

According to the hypertension regulations in effect prior to 
January 1998, a compensable evaluation is warranted for 
diastolic pressure predominantly 100 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).  "When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned."  
Id.  

Under the new regulations a compensable evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).  "For purposes of this section, the term 
hypertension means that the diastolic blood pressure was 
predominantly 90mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm, or greater with a diastolic blood 
pressure of less than 90mm."  Id.  

The record indicates that the veteran was discharged from 
active service in March 1994.  The post service medical 
records showed that in November 1994 the diagnostic 
impression was borderline blood pressure, the veteran was 
placed on a low salt, low fat and high fiber diet, the 
diagnoses included hypertension.  The veteran testified that 
he has been on medication to control his hypertension since 
service.  The post service medical records showed that in 
November 1994 Benazepril, 5 mg once daily, was prescribed 
then increased to twice daily.  Thus, the record shows that 
hypertension was diagnosed and that Benazepril was prescribed 
within one-year following the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The Board notes that the veteran's blood pressure readings 
did not meet the criteria for a compensable evaluation within 
one-year following his discharge from active duty.  38 C.F.R. 
§ 4.114, Diagnostic Code 7101 (1997, 1999).  However, the VA 
outpatient treatment records within one year following his 
discharge from active duty showed that Benazepril, 5 mg once 
daily, was prescribed then increased to twice daily and the 
veteran was placed on a low salt, low fat and high fiber 
diet.  Thus, continuous medication was required.  After 
carefully weighing all the evidence of record and after 
resolving any doubt in the veteran's favor, it is found that 
entitlement to service connection for hypertension has been 
established.

Hence, with the resolution of every reasonable doubt in the 
veteran's favor, the Board finds that hypertension is 
presumed to have been incurred during the veteran's period of 
active service, service connection is warranted therefor.  38 
U.S.C.A. 5107(b) (West 1991).  


ORDER

An evaluation in excess of 10 percent disabling is denied for 
pes planus.

Entitlement to service connection for hypertension is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

